Exhibit 10.1
Kaiser Aluminum
2011 Short-Term Incentive Plan for Key Managers
This is a summary of the Kaiser Aluminum short-term incentive program
(STIP) effective January 1, 2011. The STIP performance period is annual. The
2011 program rewards participants for economic value added (“EVA”) versus our
cost of capital with modifiers for safety.
Purpose of the 2011 Kaiser Aluminum STIP

1.   Focus attention on value creation within Fabricated Products, our core
business segment, and Corporate.   2.   Reward the achievement of aggressive
performance goals.   3.   Provide incentive opportunities that are consistent
with competitive market.   4.   Link incentive pay to performance as well as our
success and ability to pay.

STIP Philosophy
Compensation should (i) reward management for value creation and the safe
operation of our business, (ii) stand the test of time to provide continuity in
compensation philosophy, (iii) recognize the cyclical nature of our business,
and (iv) provide a retention incentive. In order to achieve success,
participants must continue to seek out and find ways to create value and operate
safely.
Primary Performance Measures

•   EVA will equal our pre-tax operating income of our core Fabricated Products
business, including corporate expenses (“PTOI”) less a capital charge calculated
as a percentage of our net assets (“Net Assets”). Both PTOI and Net Assets will
be based on our financial statements and certain adjustments described in more
detail below.

  o   Net Assets will equal our Total Assets less Total Liabilities reflected in
the consolidated financial statements for our prior fiscal year subject to
adjustments to:

  §   Remove the secondary aluminum and hedging business units (formerly Primary
Products)     §   Remove discontinued operations and legacy environmental
accruals     §   Eliminate fresh start adjustments for PP&E value and intangible
assets, including the write-up of pre-emergence goodwill     §   Eliminate VEBA
related assets and liabilities     §   Exclude financing items     §   Exclude
capex in progress     §   Add prorated value of capital projects and
acquisitions larger than 1% of prior year Net Assets except to the extent
necessary to avoid over-stating Net Assets     §   Exclude income tax assets and
liabilities

 



--------------------------------------------------------------------------------



 



  §   Exclude derivative related assets or liabilities associated with
Fabricated Products     §   Others as recommended by the CEO and approved by our
Compensation Committee of the Board of Directors (the “Compensation Committee”)

  o   PTOI will be adjusted to:

  §   Exclude non-cash LIFO inventory charges (benefits) and respective non-cash
metal gains (losses)     §   Exclude non-cash mark-to-market and lower of cost
or market adjustments     §   Add back depreciation associated with step-down in
property, plant and equipment resulting from the implementation of fresh start
accounting     §   Amortize the following non-recurring activities over three
calendar years with the first year being the year of the initial charge if the
value exceeds one percent of Net Assets:

  •   Restructuring charges     •   Gains or losses resulting from asset
dispositions     •   Labor stoppage costs     •   Asset impairment charges

  •   Exclude discontinued operations and legacy environmental income and
expenses     •   Exclude VEBA income and expense     •   Others as recommended
by the CEO and approved by our Compensation Committee

•   Safety performance will be measured by Total Case Incident Rate (TCIR).

Target Incentive

•   A monetary target incentive amount for each participant is established for
the STIP based on competitive market, internal compensation balance and position
responsibilities.   •   Participants’ monetary incentive targets are set at the
beginning of each annual STIP performance period.   •   The participant’s
monetary incentive target amount represents the incentive opportunity when
certain financial and safety performance goals are met.

How Incentive Awards Are Determined

•   At the end of the year EVA will be determined and used to calculate the
Award Multiple.   •   Award Multiples calculations are audited by an auditor
determined by the Compensation Committee.   •   The Award Multiple is adjusted
within a range of plus or minus 10% based upon TCIR.   •   The maximum Award
Multiple is 3.0 times target.   •   A pool is established based upon the Award
Multiple multiplied by the sum of individual monetary incentive targets for the
STIP participants.   •   The entire pool is paid to participants.

 



--------------------------------------------------------------------------------



 



STIP Award

•   Each participant’s base award is determined as the vested monetary incentive
target times Award Multiple.   •   Based on EVA and TCIR performance.

  o   If the award multiple is 1.0 or greater, then the earnings and individual
/ safety performance modifier will be a percentage of the calculated award.    
o   If the award multiple is less than 1.0, then the earnings and individual /
safety performance modifier will be a percentage of incentive target.

Form and Timing of Payment

•   STIP awards are paid, at the Company’s election, in cash, non-restricted
shares of the Company’s common stock or a combination of cash and non-restricted
shares no later than March 15 following the end of the year.   •   Award is
conditioned on employment on date of payment unless employment is terminated:

  o   As a result of death, disability, normal retirement or full early
retirement (position elimination);     o   Involuntarily by the company without
cause; or     o   Voluntarily by the employee with good reason

Other Administrative Provisions

•   The STIP will be reviewed annually.   •   Annual incentive awards paid from
the STIP count as additional compensation for purposes of the Company’s Defined
Contribution and Restoration Plans but not for other Company benefits.   •   All
applicable federal, state, local and FICA taxes will be withheld from all
incentive award payments.   •   Retirement or termination: If participant dies
or retires under normal retirement at or after age 65, full early retirement
(position elimination), or is involuntarily terminated due to position
elimination, or becomes disabled, on a date other than December 31 of any year,
a pro-rata incentive award is earned based on actual eligibility during the
performance period.   •   Leave of absence participants earn a prorated award
based on the number of months of active employment.   •   Beneficiary
designation: In the event of death the deceased participant’s designated
beneficiary will receive any payments due under the STIP. If there is no
designated beneficiary on file with Human Resources, any amounts due will be
paid to the surviving spouse or, if no surviving spouse, to the participant’s
estate.   •   Non transferability: No amounts earned under the STIP may be sold,
transferred, pledged or assigned, other than by will or the laws of descent and
distribution until the termination of the applicable performance period. All
rights to benefits under the STIP are exercisable only by the participant or, in
the case of death, by the participant’s beneficiary.

 



--------------------------------------------------------------------------------



 



•   The STIP may be modified, amended or terminated by the Compensation
Committee at any time. If the plan is terminated, modified or amended, then
future payments from the STIP are governed by such modifications or amendments.
If terminated, then a prorated award will be determined based on number of
months up to termination, and paid before March 15 following the end of the
year.   •   The STIP constitutes no right to continued employment.   •   The
Chairman and CEO, with oversight from the Compensation Committee, has the
discretionary authority to interpret the terms of the plan and his decisions
shall be final, binding and conclusive on all persons affected.

 